Citation Nr: 1432812	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a cervical spine disorder, including spondylosis with disc herniation at C5-6 and C6-7 as secondary to a low back disability (lumbar disc herniation at L5-S1 with free fragment).  


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of the claims concerning his right knee and cervical spine, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board Hearing). 

The Board subsequently remanded these claims in October 2013 to the RO via the Appeals Management Center (AMC) for further development - namely, to obtain a VA medical nexus addendum opinion for the cervical spine disorder and provide the Veteran the appropriate Veterans Claims Assistance Act (VCAA) notice regarding the petition to reopen his claim for a right knee disorder.

Regrettably, regarding the issue of entitlement to service connection for a cervical spine disorder, including spondylosis with disc herniation at C5-6 and 
C6-7 as secondary to the already service-connected low back disability (lumbar disc herniation at L5-S1 with free fragment), the Board must again remand this claim to the Agency of Original Jurisdiction (AOJ) for still further development.  


FINDINGS OF FACT

1.  An unappealed May 1999 rating decision considered and denied the Veteran's claim of entitlement to service connection for a sprain of his right knee with a possible torn meniscus because his service treatment records (STRs) did not contain evidence of any complaints, treatment, or diagnosis of a right knee disability.  


2.  He subsequently attempted to reopen this claim, but, in a June 2001 rating decision, the RO denied his petition because there was not new and material evidence since the prior final and binding decision denying this claim.  He also did not appeal that decision.

3.  The additional evidence submitted or otherwise obtained since that June 2001 rating decision is either cumulative or redundant of the evidence previously of record and considered in that decision or does not relate to an unestablished fact necessary to substantiate this claim of entitlement to service connection for a right knee disorder or raise a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The June 2001 decision denying the petition to reopen the claim of entitlement to service connection for a right knee disorder is a final and binding determination based on the evidence then of record, and there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, as already mentioned, the Board's October 2013 remand directives instructed the AMC to provide the Veteran appropriate VCAA notice regarding his petition to reopen his claim for a right knee disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  To this end, a November 2013 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  He was duly notified of the evidence that was needed to substantiate this claim, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He also was duly advised of the specific reason this claim was previously denied, in accordance with Kent.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  Moreover, the claim subsequently was readjudicated in the April 2014 SSOC.  So his claim has been reconsidered since providing all required notice.


VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's STRs, private medical records, VA treatment records - at least those that are obtainable, a transcript of his hearing testimony, and his lay statements have been associated with his claims file for consideration.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim, so needing to be obtained and are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent identified records are obtainable.  See 38 C.F.R. § 3.159(c).

He also had VA compensation examinations regarding the nature and etiology of any right knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  These examinations and the other evidence in the file contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Also, given what occurred on remand, there was compliance, certainly substantial compliance, with the Board's October 2013 remand directives, in turn allowing the Board to proceed with its adjudication of the petition to reopen this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Concerning the June 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

II. The Petition to Reopen the Previously Denied, Unappealed, Claim

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The Veteran originally filed his claim of entitlement to service connection for residuals of a sprain of his right knee, including a possible torn meniscus, in April 1998.  In a May 1999 rating decision the claim was considered and denied because his STRs did not contain evidence of any complaints, treatment, or diagnosis of a right knee disability (even on the chance he had sustained an injury to this knee during his service).  So he had not established that this claimed condition was a result or consequence of any traumatic event during his military service.  He did not appeal that decision denying this claim.  He subsequently filed to reopen this claim and it was denied in a June 2001 rating decision that determined that he had not submitted any new and material evidence since the prior, unappealed, May 1999 rating decision.  He also did not appeal that additional decision, however, denying his prior petition to reopen this claim.  Yet again, he filed a claim for a bilateral (left and right) knee disability, including as secondary to his low back disability, which the Board recognized in its October 2013 remand as another petition to reopen his claim of entitlement to service connection for a sprain of his right knee, especially, with a possible consequent torn meniscus.

Although in the decision prompting this appeal the RO again determined that he had not submitted new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to readjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  And if the Board also concludes there is not this required new and material evidence, further consideration of the claim is neither required 

nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

The pertinent evidence of record at the time of the June 2001 rating decision included the Veteran's STRs, which showed that he had sustained a left knee injury during his service, but not also a right knee injury during his service from September 1993 to September 1997.  Also in the file were personal statements from him alleging that he had injured his right knee during basic training, the report of a February 1999 VA examination diagnosing a right knee sprain with a possible torn meniscus, and X-rays revealing he had small joint effusion into his right knee but no acute fracture or significant degenerative changes.   

Service connection since has been established for his left knee disorder, including as secondary to his service-connected low back disability.  But there still is not the required association of his right knee disorder with his military service, either directly as the result of the injury mentioned, or presumptively to the extent involving degenerative changes such as on account of arthritis, or even secondarily by way of his service-connected low back disability.

The evidence that has been received since the June 2001 rating decision includes the following: additional statements from the Veteran alleging that his right knee disorder is a result of injury from service or due to his low back disability; April 2012 VA examination where the Veteran reported radiating pain from his low back to his left leg and x-rays revealing normal knees; and VA medical treatment records from January 2007 to August 2012 showing complaints of and treatment for radiating pain to his left knee and left extremity related to his low back disability.


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection on a direct-incurrence basis is established with evidence showing:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

Also, as already alluded to, certain conditions like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within a year of the Veteran's discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary.

Service connection additionally may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability, although in this latter circumstance the Veteran is only compensated for the degree of disability above and beyond that he had prior to the aggravation.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Since the RO's June 2001 decision denying the prior petition to reopen this claim is the most recent final and binding denial of this claim, it marks the "starting point" for determining whether there is new and material evidence - meaning since that decision.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

Unfortunately, though, after reviewing the considerable evidence of record, including since that decision, the Board finds that it is not new and material to this claim, therefore not reason to reopen this claim.  As already mentioned, evidence received since the June 2001 rating decision includes the report of an April 2012 VA examination and VA treatment records.  These additional records, while confirming the Veteran has a right knee disorder, do not tend to indicate that it is related to or the result of his military service, including secondarily related to his service by way of his service-connected low back disability (meaning either caused or aggravated by this service-connected disability).  On the contrary, these records indicate that his left knee disorder is being aggravated by his 
service-connected low back disability, but not also his right knee disorder.  Further, a direct or presumptive relationship between his service and his current right knee disorder has been previously alleged, though not substantiated, either then or even now, and therefore equally not reason to reopen this claim.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); and see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

Consequently, even under the "low-threshold" standard acknowledged in Shade, evidence received since the June 2001 rating decision does not relate to unestablished facts necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  Shade, 24 Vet. App. at 117. Accordingly, this evidence is not new and material and this claim may not be reopened.  38 C.F.R. § 3.156.

Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

The petition to reopen the claim of entitlement to service connection for a right knee disorder is denied.


REMAND

Additional development is necessary to fully and fairly adjudicate the remaining claim for a cervical spine disorder.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand of this claim, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

As already alluded to, the Board previously remanded this claim in October 2013 to obtain a VA medical nexus addendum opinion regarding this claimed condition and its posited relationship with the Veteran's military service - including insofar as whether it is secondary to his service-connected low back disability.  In response to this important inquiry, in November 2013 a VA examiner opined that it was less likely than not that the Veteran's lumbar disc disease caused or aggravated his cervical spine disorder, and that his cervical spine disorder was more a result of chronic wear-and-tear issues as there was no history of neck trauma during or after his active duty service, which can sometimes result in a condition of disc herniation such as this Veteran developed.  She stated that his active duty record did not show treatment for a neck condition and that he had no neck complaints until 2007, so not until well after conclusion of his service, at which time he was noted to have cervical disc disease and consequently required a fusion and discectomy.  But contrary to this assertion, the Veteran's STRs show that, in November 1995, he complained of neck and low back pain after playing basketball.  It was noted that he had limited range of motion of his neck and was diagnosed with a neck sprain.  Further, it was later documented during his September 1997 separation examination that he had neck pain.

Additionally, regarding aggravation, the examiner did not consider the Veteran's reports of radiating pain from his low back disability to his shoulder blades documented during his April 2008 VA examination for evaluation of his low back disability.

Because the October 2013 VA medical nexus addendum opinion is seemingly predicated on an inaccurate premise, it is not probative and resultantly cannot be used as grounds for deciding this claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Resultantly, still further medical comment is needed.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Forward the Veteran's claims file to the VA examiner that provided the November 2013 VA medical nexus addendum opinion regarding this cervical spine disorder claim for an additional supplemental opinion that, instead, is predicated on the correct facts.  Following review of the claims file, including the Veteran's STRs and statements in support of his claim, his post-service VA and private medical treatment records, and the VA examination reports of record, the examiner should address the following: 

The likelihood (very likely, as likely as not, or unlikely) the Veteran's current cervical spine disorder, including especially spondylosis with disc herniation at C5-6 and C6-7:  (i) originated or incepted during his active military service from September 1993 to September 1997, or, (ii) since seemingly involving arthritis, within one year of his discharge from service, so meaning by September 1998, or (iii) is otherwise related or attributable to his service - including secondarily if caused or aggravated by his service-connected low back disability (lumbar disc herniation at L5-S1 with free fragment).

If the cervical spine disorder is a determined to be a "separate" condition from the service-connected low back disability, there still needs to be comment on whether the service-connected low back disability caused or is aggravating the cervical spine disorder.

If there has been aggravation, the examiner should also if possible attempt to establish the baseline of disability affecting the cervical spine before the aggravation, since the Veteran is only compensated for the additional disability over and beyond that on account of the aggravation.  If, on the other hand, it simply is not possible or feasible to make this distinction between the levels of disability preceding versus since the aggravation, then expressly indicate this but, as importantly, discuss why this assessment cannot be made with any degree of reasonable medical certainty.

Also consider that the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

The examiner must provide a clear rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file.  The examiner should also note in his or her opinion that a review of the claims file was done, and must discuss pertinent evidence in the claims file.  Specifically, consideration must be given to the Veteran's noted scoliosis during his enlistment examination, his treatment in service for his low back and neck sprain, his post-service VA and private treatment records, the April 2008 VA examination for his low back disability with complaints of radiating pain to his shoulder blades, and the opinion from his private surgeon stating "it is conceivable that [the Veteran's] cervical spine discectomy and fusion are a result of his current low back condition."  [To reiterate, the prior opinion did not acknowledge the Veteran had sustained cervical spine/neck injury during his service, so was predicated on an inaccurate factual premise that he did not, thus necessitating this additional medical comment.]

If it is still the opinion of the VA examiner even after this additional review that the Veteran's cervical spine disorder nonetheless, instead, is the result of other factors unrelated to his military service, such as simple aging, post-service circumstances, or any other process not related to his time in service or his service-connected low back disability, there must be discussion of why there is this disassociation.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she must nonetheless provide explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question or needs the benefit of additional evidence of information, etc.

2.  Then readjudicate this claim for a cervical spine disorder in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


